Citation Nr: 0120355	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  98-17 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from October 1944 to March 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO), which found that the claim for service 
connection for a left foot disorder was not well grounded.  
The veteran appealed.

In an April 2000 decision the Board denied the claim of 
service connection for a left foot disorder on the basis that 
the claim was not well grounded.  The veteran filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") on that issue.  In 
November 2000, the VA's General Counsel and the veteran's 
attorney filed a Joint Motion for Remand.  The motion 
requested the Court to vacate the Board's decision and remand 
the issue for readjudication in light of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Court granted the Joint Motion in December 
2000, vacated the Board decision, and remanded the matter to 
the Board.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the VCAA.  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the VCAA, VA must attempt to obtain relevant records, 
including those in the possession of the Federal Government.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C.A. § 5103A).

The veteran's service medical records are not available.  The 
first mention of a left foot disability in the record is in 
the 1990s.  The report of a VA examination in March 1987 
notes that the veteran reported walking several miles a day 
and that while he complained of arthritis in multiple joints, 
he did not mention any foot problems.  On general medical 
examination of his lower extremities at that time no foot 
abnormalities were noted and the veteran's gait was "good."  

The veteran filed a claim for service connection for a left 
foot injury in 1997, claiming that he broke his instep while 
in basic training at Fort Bliss, Texas.  He did not provide 
identifying details of any post-service treatment at that 
time.  The RO attempted to obtain records of any treatment at 
Fort Bliss but was informed by the National Personnel Records 
Center that there were no medical records or Surgeon General 
Office reports available.  In a VA Form 21-4142 the veteran 
identified post-service private treatment from 1947 to 1955 
and VA treatment in 1997.  

In his March 1997 VA Form 21-526, the veteran reported that a 
doctor at the Boise, Idaho, VA Medical Center said that his 
left foot disorder was probably related to an old injury.  
Moreover, he said in a statement received in October 1998 
that a doctor at the Roseburg, Oregon, VA Medical Center 
indicated that the arthritis in his left foot was not related 
to age because he did not have arthritis in his right foot.  
At the February 1999 hearing, the veteran testified that a 
doctor at the Portland, Oregon, VA Medical Center told him 
that his left foot disorder was related to an in-service 
injury but he could not remember the doctor's name.  Later 
that month, the veteran was examined by a VA physician 
assistant, A. Albright, P.A.C., who had also treated the 
veteran a few days prior to filing his claim on March 10, 
1997.  These matters need further development.

In addition, it appears that the veteran began receiving 
Social Security benefits in 1987, when he was sixty-one years 
old, apparently on the basis of disability.  If so, the 
records should be obtained.  Baker v. West, 11 Vet. App. 163 
(1998).

Accordingly, this case is REMANDED for the following:

1.  The veteran and his attorney have the 
right to submit additional evidence and 
argument on the matter that the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The veteran reported in a May 20, 1998 
statement that he believed he had sought 
treatment for foot problems in 1945, while 
stationed Hawaii with Battery C, 97 AA.  
The RO should provide that information to 
the National Personnel Records Center/NARA 
in an attempt to obtain any available 
medical record or other service department 
documentation.  

4.  Through his attorney, the RO should 
ask the veteran to provide the names and 
addresses of all physicians and 
facilities, VA and private, that have 
treated or evaluated his left foot 
disorder since October 1997 and to 
identify all VA medical facilities at 
which he has ever been treated for 
anything and the approximate dates of such 
treatment.  The veteran should be advised 
to submit a statement from any medical 
professional other than Physician 
Assistant Albright who has linked the left 
foot disorder to active service or to 
identify such person.  If the veteran 
identifies any VA medical professional 
besides Mr. Albright, the RO should 
contact that person and advise him or her 
that if he or she has an opinion as to 
whether the veteran's left foot disorder 
is related to active service, he or she 
should express the opinion in writing, 
stating the facts relied upon and the 
medical basis for the opinion.  

After obtaining any necessary 
authorization, the RO should obtain any 
medical records not currently on file.  In 
any event, the RO should obtain any 
additional medical records from the Boise, 
Idaho, VA Medical Center; the Portland, 
Oregon, VA Medical Center; and the 
Roseburg, Oregon, VA Medical Center.  If 
any attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA of 2000.

5.  Through his attorney, the RO should 
ask the veteran to identify whether he 
ever filed a claim for Social Security 
disability benefits and, if so, 
approximately when and the outcome of his 
claim(s).  The RO should then request from 
Social Security a copy of any medical 
records and the Social Security 
decision(s).  If any attempts to obtain 
the additional evidence are unsuccessful, 
the RO should comply with the notice 
provisions of the VCAA of 2000.





6.  Thereafter, the veteran should be 
afforded a comprehensive VA orthopedic 
examination by a medical doctor, who, if 
possible, is a board-certified orthopedic 
specialist, to assess the nature and 
etiology of the left foot disorder.  The 
claims folder, to include evidence 
obtained pursuant to this remand, and a 
copy of this remand, should be made 
available to the examiner, the review of 
which should be acknowledged in the 
examination report.  Any indicated 
studies, including X-rays, should be 
performed.  The examiner should obtain a 
complete history from the veteran of the 
claimed in-service left foot injury and 
any subsequent symptomatology.  Following 
a comprehensive examination, all existing 
left foot pathology should be diagnosed.  
Also, the examiner should address the 
following: Can it be said, without resort 
to speculation, that it is at least as 
likely as not that any currently 
diagnosed left foot disorder is the 
result of an injury in service in the 
1940s, in light of the fact that, based 
on the evidence in the record at the time 
of this remand, there was no medical 
evidence of any left foot problem until 
the mid 1990s; that the April 1987 VA 
examination revealed good gait and no 
foot abnormalities; that no foot 
complaints were expressed at the April 
1987 VA examination (although the veteran 
did complain of arthritis in multiple 
other joints); and that at the April 1987 
VA examination the veteran said that he 
walked up to several miles a day.  The 
examiner should cite the evidence and 
medical principles supporting the 
conclusion reached.  

It is essential that the entire post-
service medical records, to include the 
report of the physical examination 
performed by Mr. Albright, P.A.C., in 
February 1999 and any evidence obtained 
pursuant to this remand, be reviewed.  

7.  The RO should then review the 
examination report.  If not responsive to 
the Board's instructions, it should be 
amended by the examiner so that the case 
will not have to be remanded again.

8.  Thereafter, the RO should readjudicate 
the claim with consideration of all 
applicable law and regulations including 
38 C.F.R. § 3.102.  If the benefit sought 
on appeal remains denied, the appellant 
and the representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


